DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it contains drawing reference numbers.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodling (US 5,222,348 A).
Regarding claim 1, Woodling teaches a transmission (Figs. 1-2 show pedal-sprocket-drive wheel assembly) for a lawn mower (10), for transmitting an output of a drive source (26) to a driving wheel (48), the transmission comprising:
a speed-change transmission device (Fig. 1 shows pedal sprocket 26 controls speed of wheel 20, which drives drive roller 76); and
a power transmission device movably coupled to the speed-change transmission device (Fig. 2 shows drive roller 76 coupled to sprocket 80 of first power transmission device), wherein

the first power transmission device and the second power transmission device are movably coupled to each other (Fig. 2 shows mesh gears 82 and 86 connect shafts 52 and 54 of the two transmissions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Woodling (US 5,222,348 A) in view of Lohr (US 5,377,774 A).
Regarding claim 2, Woodling teaches wherein each of the first power transmission device and the second power transmission device is a structure comprising sprockets and a chain that meshes with the sprockets (Fig. 2 shows power transmissions with sprockets 80, 92, 100, 104 and chains 90, 102).
However, Woodling does not teach the sprockets in a case.
Lohr teaches a power transmission device with sprockets installed in a case (Figs. 3-5 show sprockets 76 and 78 with chain 102 in a housing 88).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakai (US 8,047,938 B2) discloses a transmission for a lawn mower with a chain drive connected to a reducing mechanism for the drive wheels. Kato et al. (US 2016/0238118 A1) discloses a combine with a speed-change power transmission to output the force to drive wheels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484.  The examiner can normally be reached on M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        

/MATTHEW IAN NEAL/Examiner, Art Unit 3671